As filed with the Securities and Exchange Commission on July 11, 2012 Registration No. 333-150255 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BRITTON & KOONTZ CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Mississippi 64-0665423 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Main Street Natchez, Mississippi 39120 (Address, including zip code, of principal executive offices) BRITTON & KOONTZ CAPITAL CORPORATION 2007 LONG-TERM INCENTIVE COMPENSATION PLAN (Full title of the plan) W. Page Ogden Copy to: President and Chief Executive Officer Mark W. Jeanfreau, Esq. Britton & Koontz Capital Corporation Phelps Dunbar LLP 500 Main Street 365 Canal Street, Suite 2000 Natchez, Mississippi 39120 New Orleans, Louisiana 70130 (601) 445-5576 (504) 566-1311 (Name, address and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 (the “Post-Effective Amendment”) relates to the Registration Statement on Form S-8 (Registration No. 333-150255) that Britton & Koontz Capital Corporation, a Mississippi corporation (the “Registrant”), filed on April 15, 2008 to register 115,000 shares of its common stock, par value $2.50 per share, for issuance pursuant to the Britton & Koontz Capital Corporation 2007 Long-Term Incentive Compensation Plan (the “LTIP”).As of the date hereof, options to acquire 89,500 shares and 13,500 shares of restricted stock are outstanding under the LTIP.The Board of Directors of the Registrant has determined not to make any additional grants of stock options or awards of restricted stock under the LTIP.Accordingly, the Registrant is filing this Post-Effective Amendment to deregister any and all shares of its common stock previously registered on the above-referenced registration statement that remain unsold as of the date of this Post-Effective Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to Form S-8 Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Natchez, State of Mississippi, on the 11th day of July, 2012. BRITTON & KOONTZ CAPITAL CORPORATION By: /s/ W. Page Ogden W. Page Ogden, President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to Form S-8 Registration Statement has been signed by the following persons in the capacities on the 11th day of July, 2012. Signature Title /s/ W. Page Ogden President, Chief Executive W. Page Ogden Officer and Director (Principal Executive Officer) /s/ William M. Salters Chief Financial Officer William M. Salters (Principal Financial and Accounting Officer) * Chairman and Director Robert R. Punches * Director W.W. Allen, Jr. * Director Craig A. Bradford, DMD * Director George R. Kurz * Director Vinod K. Thukral, Ph.D. *By: /s/ W. Page Ogden, Jr. W. Page Ogden, Jr. Attorney-in-Fact
